UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-held Company CNPJ no. 60.746.948/0001-12 Notice to the Market Banco Bradesco SA ("Company"), as an indirect holder of shares in IRB Brasil Resseguros SA (IRB), and, to complement the Notices to the Market released on May 19 and 29, 2017, hereby informs its shareholders, and the Market in general, that on this date, documents were submitted in compliance with the requirements set forth by the Securities and Exchange Commission (CVM) related to the Public Offering for Secondary distribution of common shares of IRB ("Offer"). The Company also announces that, on this date, the Offer was launched, and that we will keep the market informed of any developments related to the matter. Cidade de Deus, Osasco, SP, July 7, 2017 Banco Bradesco S.A. Alexandre da Silva Glüher Executive Vice President and Officer of Investor Relations SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 7, 2017 BANCO BRADESCO S.A. By: /S/ Alexandre da Silva Glüher Alexandre da Silva Glüher Executive Vice President and Investor Relations Officer. FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
